Poland, Ch. J.
The defendants claim that the plaintiff, by reason of what he said and did at the time the oxen were attached and taken out of his' possession by the defendants, and his omission at that time to assert any title or right to the oxen in himself, is now estopped from asserting any title in himself against the defendants.
A satisfactory answer to this claim is found in this, that the case fails entirely to show that the defendants in making the attachment of the property, or in the subsequent disposition of it, were in the slightest degree influenced by what the plaintiff said or did, or omitted to say or do, or that they were in any manner prejudiced thereby. In all the cases which are to be found upon this subject of equitable estoppels, or as more commonly expressed, estoppels in pais, this is held to be the essence and reason of the whole doctrine ; that where one by his act or statement or conduct, has induced another to act upon it, he can not afterwards be permitted to assert the contrary to the injury or prejudice of 'the party who has already acted upon the faith and in the belief created by him. To allow him to. do so, would countenance a direct fraud. The referee reports that there was no direct proof that the defendants were influenced in their course, by what the plaintiff said or did, or omitted to say or do, unless that is a legitimate inference from the transaction itself. We think no. such inference arises, but the contrary. Before the interviews between the plaintiff and the defendants, Adams, the creditor, had procured his writ against Wright, for the very purpose of attaching these oxen, and had procured Edson, the other defendant, to be authorized to serve it, and sent him to the plaintiff’s house with directions to attach these oxen. It does not appear that Edson was directed to make any enquiry of the plaintiff, as to the ownership of the oxen, or whether he had any right in them, or that his course was in any manner to be governed by what he might learn from the plaintiff. His directions were imperative to attach the oxen as the property of Wright. The inquiry *219that Edson made of the plaintiff seems not to have been made with any view to obtain information as to Wright’s title, or the plaintiff’s title, but rather as a mode of introducing his business to the plaintiff, and perhaps to learn where the oxen were, or to identify them. The plaintiff was' only informed that Edson was then.clothed with legal authority tor the purpose of attaching the oxen.as Wright’s property. He could not, of course, prevent him from doing so, and had no reason to suppose his purpose would be changed by any statement of his interest in the oxen. There is still less reason for believing that the defendants were deceived by the sayings, acts or silence of the plaintiff, when it is found that the defendants had previously full knowledge that the plaintiff had purchased these oxen conditionally, and then had them in possession under that contract. The inference would be if'the oxen still were in his possession, that the time had not expired, and that the contract was still in force. Knowing what the defendants did, they knew enough to put them on enquiry as to whether the contract had expired, and if they omitted to inquire, they only are in fault for remaining in ignorance. When the fact of the plaintiff’s interest was communicated to Adams a day or two after the attachment, it created no surprise, and received no attention whatever.
From the details of the transaction given by the referee, we are well satisfied, that the defendants’ conduct was not in any manner changed or influenced by the plaintiff’s conduct, declarations, or silence, and therefore he came under no estoppel on account of them. We have no occasion to consider any of the other answers the plaintiff hgs given to this claim of the defendants.
If the plaintiff is not precluded from any recovery by the estoppel, then it is conceded that the plaintiff is entitled to recover damages to the extent of his interest in the oxen, at the time the defendants took.them, but the defendants claim he can not recover the whole value of the oxen.
1. Because Wright at the time was the general owner of the oxen, and he received the oxen from the defendants, which would be a satisfaction of his interest.
2. The defendants claim that if Eddy was the general *220owner at the time, the defendants are liable to him for his interest in the oxen, and that if the plaintiff recovers the whole value from them, they may be compelled to pay for Eddy’s interest twice.
If, from the facts reported, Wright is to be regarded as the general owner of the oxen when the defendants took them, then it is clear that the plaintiff can only recover of the defendants for his interest in the oxen, as the oxen went subsequently to the use and for the benefit of Wright, and by his own consent.
But in our judgment, this is not a tenable proposition. Wright proposed to sell his interest in these oxen to Eddy for $113, and have it apply upon Eddy’s account against him, which was of a greater account, and have their price adjusted in a subsequent settlement of their accounts. Eddy accepted the proposition thus made him, and the bargain was thus fully consummated and complete. No actual delivery could be made by Wright to Eddy, because the possession, and right of possession for the time being, were in the plaintiff. All that could be done was to give him notice of this change of the ownership. It was agreed between Wright and Eddy, that each should notify the plaintiff, and Eddy did so, but Wright did not. We do not regard this notice, as the defendant’s counsel have argued, as a condition to be complied with, before the title passed under their agreement, or that it was so understood or intended by the parties to it, but for the purpose of having the plaintiff made fully acquainted with it for his and their protection. Until such notice to the plaintiff, h^, would be justified in dealing with Wright as the general owner, and so might the creditors of Wright. We can see no good reason why, as between Wright and Eddy, the property did not pass to Eddy by the bargain. The price was agreed upon, and was paid by the agreement of the parties that it should apply on Wright’s indebtedness ; it was agreed the plaintiff should be notified, which was all the delivery that could be made, and nothing more remained to be done on either side, to render the bargain complete and effectual between the parties.
But the defendants claim that if the property passed as *221between the parties, the sale was still inoperative and void as to Wright’s creditors, because what was done did not amount to a sufficient change of possession ; that though Eddy notified the plaintiff that he had purchased and become the owner of, the oxeD, the plaintiff did not agree to hold them for, or under, the plaintiff, which is claimed to be necessary in order to prevent creditors of Wright from taking the property.
The eases in this state, on the subject of what is necessary on the sale of personal property, at the time in the possession of a third person, in order to make such a change of possession as will prevent the seller’s creditors from attaching it, seems rather-confused, and contradictory. In some of them it is decided, that notice to the person in possession by the purchaser is sufficient, while others, and perhaps the later ones, seem to require that the person having possession, should also assent to become the bailee of, and keep the property for, the pur-* chaser.
When the person in possession has no right or interest in the property himself, and is the mere keeper or custodian of the property for the owner, there would seem to be some propriety in requiring that he should assent to become the keeper, or bailee, of the purchaser. He can not be compelled to enter into that relation with the purchaser unless he chooses to, and if he refuses to do so, -and the property is by the purchaser allowed to remain in his hands, he may properly be still considered as keeping it for the original owner of whom he received it, and that it is still legally in his possession.
But when the person having the possession has a right of possession in' himself, and is not a mere naked bailee, the pur-, chaser has no choice ; all he can do is to give him notice, and if the person in possession declines to enter into any stipulation with him as to keeping.the property for him, and stands upon his own rights under his contract, the purchaser can' not take avyay the property, but must leave it in his possession. In such ease it would seem that mere notice should be enough.
But it is not necessary to decide this, for the defendants are not in a position to assert any peculiar rights of a creditor fop *222want of a change of possession. The defendants attached the property on a writ, against Wright, but the attachment was immediately abandoned, and Wright was allowed to take the property and dispose of it. The defendants, therefore, not having pursued their process, but abandoned it,■‘do not stand in the place of creditors, but in the place of Wright, and can no more object to the validity of the sale for want of a change of possession, than Wright himself could.
But the defendants say that if Eddy was the general owner of the oxen, with whom they have no connection or privity, and who has no portion of the avails of the oxen, still they claim that the plaintiff can only recover to the extent of his interest, and not the full value, because they say his recovery of the whole value would not preclude Eddy from subsequently suing them and recovering for his interest in the oxen. Mere possession of property is said in all the books to be a sufficient title to enable the possessor to recover its value from another, who wrongfully takes it away from him, and the wrong doer can not ordinarily defeat the action, or reduce the damages, by proof, that some other person is the true owner, unless he shows some connection with the owner, so that he can stand upon his right, or that the property has really gone to his use. All the cases seem to agree in this result, but different reaso ns are given for it In some of the cases, especially in Massachusetts, the person in possession, or having a special property merely, is allowed to recover the whole value, and it is put upon the ground of his liability over to the true owner, or general owner. In other cases, this reason is wholly discarded, and it is said that the assent of the general owner will be presumed, to have the action brought and the whole damages recovered by the possessor, or special owner, unless the defendant connects himself with him in some way, or such owner himself interferes to assert his own right, and that if the general owner does not interfere, but allows the suit by the possessor or special owner to proceed to judgment, and the full damages to be recovered, he can not afterwards sue. These latter views are fully adopted by a late case in this state, White et al. v. Bascom et al., 28 Vt. 268, and we must regard it as conclusive of the law on this point.
*223Wright having parted with all interest in the oxen to Eddy, the defendants stand, as tortious tokens of the property, and, being in no way connected with Eddy, can not set up his right, even to reduce the damages. As the case shows this action brought for the benefit of Eddy, there would seem but small reason to turn the parties over to another suit, even if the general rule were otherwise settled.
.Judgment affirmed.